Order reversed, and motion granted to the extent of *862striking out the following clause of the order for examination: “Also as to what papers in the States of Kansas and Minnesota with which defendant made contracts for the placing of American Tobacco Company advertising, subsequent to the 4th day of March, 1916, and previous to the commencement of this action.” No opinion. Order to be settled on notice, the date for the examination to proceed to be fixed in the order. Present — Clarke, P. J., Laughlin, Dowling, Page and Davis, JJ.